Page, J.:
Upon the trial of this action the defendant moved, upon the complaint and the opening of the plaintiff’s counsel, to dismiss the complaint upon the ground that facts sufficient to constitute a cause of action were neither alleged in the complaint nor stated by counsel. The plaintiff’s counsel thereupon moved to amend his complaint in certain particulars, which the defendant’s counsel claims materially changed the cause of action. The court directed the withdrawal of a juror, granted the plaintiff’s motion, and adjourned the trial for two months.
The appellant claims that, as the action was commenced prior to the taking effect of the Civil Practice Act, the rules governing amendments to pleadings under the Code of Civil Procedure applied by virtue of section 1569 of that act. He has failed to notice the last sentence of that section, which reads: “ The provisions of article nine of this act are expressly made applicable to pending actions and proceedings.” Article 9 of the Civil Practice Act deals with mistakes, defects and irregularities. The first section, under article 9, is 105, which, so far as applicable to this case, provides: “At any stage of any action, special proceeding or appeal, a mistake, omission, irregularity or defect may be corrected or supplied, as the
*777case may be, in the discretion of the court with or without terms.” The appellant’s counsel contends that, if the Civil Practice Act and the rules thereunder do apply, there has been no substantial change in practice. To obviate such a contention, rule 166 was adopted, which provides, so far as material to this case: “ 1. If a pleading be defective, whether for failure to state a cause of action * * * and objection thereto has not been raised before the trial, the judge may permit it to be amended * * *. In granting any amendment hereinbefore provided for, the judge may adjourn the trial or direct a new trial, and impose terms and conditions in his discretion.” Under the Code practice a judge at Trial Term had power to amend a pleading only by adding or striking out the name of a person as a party, or by correcting a mistake in any other respect, or by inserting an allegation material to the case; even where the amendment was made to conform the pleading to the facts proved, it could not substantially change the claim or defense. (Code Civ. Proc. § 723.) Where a substantial amendment was to be made, the practice was to ask leave to withdraw a juror, and make the motion at Special Term. The obvious intention of rule 166 is to give to the judge presiding at the trial the full power of the court to grant amendments to pleadings. Therefore any amendment that might have been granted by a judge at Special Term may be allowed by the judge presiding at the trial. The exercise of this power is safeguarded by giving to such judge full power to “ adjourn the trial or direct a new trial, and impose terms and conditions in his discretion.” Unless it shall appear that the discretion has been abused, and the rights of the adverse party substantially impaired, this court will not interfere with the order.
The object of the Civil Practice Act and the Rules of Civil Practice was to simplify the practice, do away with many technical requirements, and avoid unnecessary and vexatious delays. The defendant could have made the motion within twenty days after the service of the complaint (Rule 106, Rules of Civil Practice), when it would have had twenty days after the service of the amended complaint in which to answer, and until the case was reached in its order upon the calendar in which to prepare for trial. It waited, however, until the *778case was actually reached, and then made the motion, and cannot complain that the time that it might have secured by prompt action is lost through dilatory tactics. It does not appear that the time allowed by the court was not ample to enable the defendant to prepare to meet the issues tendered by the amendment to the complaint. We see no reason to interfere with the exercise of the discretion of the trial justice.
The order will, therefore, be affirmed, with ten dollars costs and disbursements.
Clarke, P. J., Dowling, Smith and Greenbaum, JJ., concur.
Order affirmed, with ten dollars costs and disbursements.